ACCEPTED
                                                                                         03-15-00303-CV
                                                                                                 7197657
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    10/1/2015 9:37:11 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                            NO. 03-15-00303-CV

                                                                   FILED IN
                      IN THE COURT OF APPEALS     3rd COURT OF APPEALS
                                                      AUSTIN, TEXAS
                  FOR THE THIRD DISTRICT OF TEXAS 10/1/2015 9:37:11 PM
                              AT AUSTIN             JEFFREY D. KYLE
                                                                    Clerk


                            ROSE ENA CANTU
                                         Appellant,

                                      V.

     SOUTHERN INSURANCE COMPANY AND STEVE DOLLERY
                                 Appellees,



      Appeal from the 21st Judicial District Court, Bastrop County, Texas
                       Trial Court Cause No. 053-21
                      Hon. Carson Campbell, Presiding


     APPELLANT’S MOTION TO EXTEND TIME TO FILE BRIEF


M. Chad Gerke                              Christopher D. Lewis
Texas Bar No. 24027390                     Texas Bar No. 24032546
Robert L. Collins                          1721 West T.C. Jester Blvd
Texas Bar No. 04618100                     Houston, Texas 77008
Audrey E. Guthrie                          (713) 553-4104
Texas Bar No. 24083116                     (713) 467-8883 Facsimile
P.O. Box 7726
Houston, Texas 77270-7726                  COUNSEL FOR APPELLANT
(713) 467-8884
(713) 467-8883 Facsimile
houstonlaw2@aol.com



                                      1
TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, Rose Ena Cantu, Appellant herein, and files this Motion to

Extend Time to File Brief. In support thereof, and pursuant to Texas Rule of

Appellate Procedure 10.5(b), Appellant would show as follows:

      A.     The deadline for filing the item in question:

      The item in question is Appellant’s Brief. The current deadline for filing

Appellant’s Brief is October 1, 2015.

      B.     The length of the extension sought:

      Appellant seeks a one-time extension of twenty (20) days within which to

file Appellant’s Brief, to include the period from September 14, 2015 through

October 1, 2015.

      C.     The facts relied on to reasonably explain the need for an

extension:

      Counsel for Appellant and author of this Brief, Ms. Guthrie, was due to give

birth on September 22, but instead gave birth on September 12, ten days early. Ms.

Guthrie has only returned to work part-time this week and was able to complete the

Brief, which is being filed contemporaneously with this motion.

      Counsel for Appellee has not responded to this request.

      D.     The number of previous extensions granted regarding this

extension:

                                        2
      One extension has been sought and granted.

      Wherefore, premises considered, Appellant requests the Court grant an

extension of time to file her Brief, and accept the Brief which is being filed along

with this motion.

                                             Respectfully submitted,



                                             ___________________
                                             Robert L. Collins
                                             Texas Bar No. 04618100
                                             Audrey Guthrie
                                             Texas Bar No. 24083116
                                             P. O. Box 7726
                                             Houston, Texas 77270-7726
                                             (713) 467-8884 Telephone
                                             (713) 467-8883 Facsimile
                                             houstonlaw2@aol.com

                                             ATTORNEYS FOR APPELLANT
                                             ROSE ENA CANTU



                      CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that
on October 1, 2015, I attempted to confer with counsel for Appellee in this matter
and we did not receive a response as of the filing of this motion.



                                             _________________________
                                             Robert L. Collins


                                         3
                         CERTIFICATE OF SERVICE

       As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), (e), I
certify that I have served this document on all other parties, on this 1st day of
October, 2015:

      Catherine L. Hanna
      Laura D. Tubbs
      Eric Peabody
      Hanna & Plaut, LLP
      211 East Seventh Street, Ste. 600
      Austin, Texas 78701
      ltubbs@hannaplaut.com
      Facsimile (512) 472-0205




                                     Robert L. Collins




                                          4